Appeals from judgments of $678.80 and $474.50, respectively, entered in the Supreme Court, Chemung county, upon the verdicts of a jury and from the order denying a motion for a new trial. Plaintiff Pauline Smith fell while stepping on a step in defendant’s theatre leading from the balcony into the mezzanine. It was shown that the carpet on this step was bulged up and pulled loose from its foundation where it was nailed and that it had pulled off over the heads of the nails. Judgments and orders unanimously affirmed, with costs in one action. Present ■—• Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.